RYMER, Circuit Judge,
concurring in part and dissenting in part:
I agree that the district court should not have examined evidence outside the administrative record in this case, but I cannot conclude that its determinations that Equitable “should have known the report provided by Dr. Audell was not the report requested,” that Equitable “knew Dr. Ashby had not seen any prior reports or x-rays,” and that Equitable “had insufficient evidence to determine that [Taft] was able to obtain full-time employment based on his experience, education or training” are incorrect. Because Dr. Audell’s report indicates on its face that it was based on a non-pertinent injury and *1475immaterial workers’ compensation criteria, and Dr. Ashby’s indicates that he hadn’t seen any x-rays, I would affirm for lack of substantial evidence.